DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending.  Claims 1, 13, and 18 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poniatowski et al. (US 2011/0137976 A1) in view of Gordon (US 2008/0256115 A1) further in view of Beletski et al. (US 2008/0256115 A1).
For claim 1, Poniatowski and Gordon teach all the claimed subject matter.  Poniatowski discloses a computer-implemented method comprising: determining, by a computing device, a match point within a sequence of media content that is presented by a playback device, wherein the match point is associated with a reference fingerprint of a set of reference fingerprints, and wherein the set of reference fingerprints 
However, Poniatowski fails to disclose comparing, by the computing device, the query fingerprint with a second subset of the set of reference fingerprints, wherein each reference fingerprint of the second subset corresponds to the sequence of media content has a respective timestamp that is within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first 
Further however, Poniatowski and Gordon fail to disclose based on a result of the comparing, determining, by the computing device, that the query fingerprint does not match any reference fingerprints of the first subset; and based on the determining that the query fingerprint does not match any reference fingerprints of the first subset.  Further, the examiner maintains that it was well known in the art as taught by Beletski.  
For claim 2, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses determining that the query fingerprint matches a given reference fingerprint of the second subset; and based on the determining that the query fingerprint matches the given reference fingerprint, triggering an action event on the computing device (see [0098] and [0102-0103], fingerprints of media content may be examined, and it may be determined that the fingerprints do not match with the media content for that time window, as such, fingerprints related to advertisements will be derived, based on a number of factors, such as actor names, local information relating to the location of the venue, such as a bar, or based on user viewing history or other options relating to the user, see also [0112]).
For claim 3, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 2.  Poniatowski discloses obtaining data corresponding to the given 
For claim 4, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses obtaining, by the computing device from a server device, the set of reference fingerprints; and storing, by the computing device, the set of reference fingerprints in the memory of the computing device (see [0070], the media device may contain part of the fingerprint server 130, which stores a database of derived fingerprints of media content).
For claim 5, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses obtaining the fragment of media content comprises obtaining the fragment of media content using a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the query fingerprint comprises an audio fingerprint (see [0082], microphone, and [0134], video and audio fingerprinting, see also [0092]).
For claim 7, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses obtaining the fragment of media content comprises obtaining the fragment of media content using a camera, wherein the fragment of media content comprises a video fragment, and wherein the query 
For claim 8, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 7.  Poniatowski discloses selecting a video frame of the video fragment, wherein generating the query fingerprint comprises generating the video fingerprint using the video frame (see [0092], generating fingerprint matching based on video frame, see also abstract).
For claim 9, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the playback device comprises a television (see [0072], devices include television).
For claim 10, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the portion of the sequence of media content has a length in time that is proportional to a length in time of the fragment of media content (see [0098] and [0102-0103], fingerprints of media content may be examined, and it may be determined that the fingerprints do not match with the media content for that time window, as such, fingerprints related to advertisements will be derived, based on a number of factors, such as actor names, local information relating to the location of the venue, such as a bar, or based on user viewing history or other options relating to the user, see also [0112]).
For claim 11, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 1.  However, Poniatowski and Gordon fail to disclose determining that the query fingerprint does not match any reference fingerprints of the second subset; and based on the determining that the query fingerprint does not match any reference 
For claim 12, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 11.  Poniatowski discloses determining that the query fingerprint does not match any reference fingerprints of the set of reference fingerprints; and based on the determining that query fingerprint does not match any reference fingerprints of the set of reference fingerprints, transmitting, to a server device, the query fingerprint for comparison with reference fingerprints of a reference database (see [0092], counting 
For claim 13, claim 13 met for the same reasons as claim 1.
For claim 14, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 13.  Claim 14 met for the same reasons as claim 2.
For claim 15, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 13.  Claim 15 met for the same reasons as claim 5.
For claim 16, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 13.  Claim 16 met for the same reasons as claim 7. 
For claim 17, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 13.  Claim 17 met for the same reasons as claim 11.
For claim 18, claim 18 met for the same reasons as claim 1.
For claim 19, Poniatowski and Gordon teach all the claimed subject matter, as set forth in claim 18.  Claim 19 met for the same reasons as claim 2.
For claim 20, Poniatowski and Gordon teach all the claimed subject matter, see claim 18.  Claim 20 met for the same reasons as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. in view of Gordon further in view of Beletski et al. further in view of Bilobrov  (US 2012/0209612 A1).
For claim 6, Poniatowski, Gordon, and Beletski teach all the claimed subject matter, as set forth in claim 5.  However, Poniatowski, and Gordon fail to disclose resampling the audio fragment or down-mixing the audio fragment prior to generating 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422